 Case 2:20-mc-00080-JDL Document 6 Filed 05/11/20 Page 1 of 3           PageID #: 25



                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE


IN RE:

EMERGENCY PETITIONS FOR                 )
COMPASSIONATE RELEASE                   )       GENERAL ORDER 2020-6
PURSUANT TO SECTION 603(b)              )
OF THE FIRST STEP ACT UNDER             )
THE EXIGENT CIRCUMSTANCES               )
CREATED BY THE COVID-19                 )
CORONAVIRUS                             )

                                GENERAL ORDER

       As a result of the recent outbreak of Coronavirus Disease 2019 (COVID-19),
the Court anticipates that it will receive an increased number of pro se, emergency
requests for compassionate release under Section 603 of the 2018 First Step Act, 18
U.S.C. § 3582(c) and (d) (“pro se petitions”). To efficiently address these pro se
petitions, the Court is adopting the following expedited procedures. Petitions that
seek compassionate release, but not on an urgent basis related to the COVID-19
pandemic, are not governed by this General Order.
      A. Initial Screening
       The assigned Judge will initially screen a pro se petition to determine if the
petitioner seeks urgent relief. Pro se petitions that seek urgent relief, but which are
facially without merit, will be dismissed without prejudice.
      B. Initial Information Submitted by U.S. Probation & Pretrial Services
      For pro se petitions seeking urgent relief that are not denied at the initial
screening stage, the assigned Judge may, at the Judge’s discretion, request the
United States Probation & Pretrial Services (“Probation Office”) to file under seal
within one business day a Summary Report regarding the petitioner containing the
information contained in Appendix A, attached hereto, along with the petitioner’s
Presentence Investigation Report, Judgment, and Statement of Reasons.
      If, based on the review of the petition and the information provided by the
Probation Office, the assigned Judge intends to deny the petition, the Court will issue
an Order to Show Cause containing a brief explanation of the reason for the Court’s
intended action and allowing the petitioner an opportunity to respond and refute any
information contained in the Summary Report. A copy of the Summary Report shall
be appended to the Order to Show Cause. The Order to Show Cause shall specify the
date by which the petitioner’s response must be docketed.

                                            1
 Case 2:20-mc-00080-JDL Document 6 Filed 05/11/20 Page 2 of 3            PageID #: 26



      C. Appointment of Counsel
      Where the assigned Judge concludes that the petition should proceed, the
Judge will direct the Clerk’s Office to appoint counsel—either from the Office of the
Federal Public Defender for the District of Maine (“Federal Public Defender”) or from
the Criminal Justice Act panel (“CJA counsel”)—to represent the petitioner. The
Clerk’s Office will issue a procedural order setting the following expedited deadlines
which are subject to modification at the discretion of the assigned Judge:
      A. Petitioner’s counsel shall have seven (7) days to file an amended
         petition on behalf of the petitioner or to notify the Court that the case
         will proceed based on the initial petition.

      B. The United States Attorney’s Office for the District of Maine (“the
         Government”) shall have seven (7) days to file a response from the
         filing of the petitioner’s amended petition or notice.

      C. Counsel for petitioner shall have four (4) days to file any reply. A
         petitioner may waive the right to file a reply.
The procedural order will also notify the petitioner that if personal or institutional
medical circumstances change before completion of the deadlines, the petitioner may
supplement the petition.
        To enable the Federal Public Defender and/or CJA counsel to prepare any
required filing on a petitioner’s behalf, the Court directs the United States Attorney
to facilitate the process of obtaining the most recent and relevant documents from the
Bureau of Prisons (BOP), including but not limited to the inmate’s progress report,
sentence computation form, financial responsibility form, inmate education data,
disciplinary data, inmate profile, medical records, and the BOP’s recommendation for
release, if any. To the extent necessary, the Federal Public Defender and/or CJA
counsel will assist petitioner in executing a release form authorizing the BOP to
disclose institutional records.
      SO ORDERED on this 11th day of May, 2020.


                                                      /s/ Jon D. Levy
                                                CHIEF U.S. DISTRICT JUDGE




                                           2
Case 2:20-mc-00080-JDL Document 6 Filed 05/11/20 Page 3 of 3              PageID #: 27



                                 APPENDIX A

      UNITED STATES PROBATION & PRETRIAL
                   SERVICES
                              DISTRICT OF MAINE


  KIMBERLY RIEGER                                                  MICHAEL J. PENDERS
       CHIEF                                                          DEPUTY CHIEF




    ___________________________________________________________
    May 6, 2020
    Prepared for: Enter Name, United States District Court Judge
    From: Enter Name, United States Probation Officer
    RE: SAMPLE DEFENDANT                          DKT. Docket Number
        Compassionate Release Request Inmate Data
    ___________________________________________________________


     BOP Facility                                  Danbury

     Time Served (Percentage of                    4 yrs., 9mos., 21days (47%)
     Sentence)

     Projected Release Date                        05/20/2025

     Financial Obligation                          Satisfied

     Care Levels                                   Physical – 1 Mental Health - 1


    Summary – To date the defendant has completed 14 education courses, and the mandatory
    drug education program. He has incurred one moderate level disciplinary record. His
    assigned case manager is Joe Sample. As of the date of this filing the BOP facility at
    Danbury is reporting 15 (staff) and 15 (inmates) testing positive for COVID-19.




                                           3
